Citation Nr: 0834363	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  04-29 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for degenerative joint and 
disc disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from October 1962 to April 
1964.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

The veteran has been scheduled for two hearings before 
Veterans Law Judges, in September 2006 and January 2007.  He 
failed to appear for both hearings.  

The appeal was remanded in September 2007 to afford the 
veteran a VA examination.  It has been returned to the Board 
for appellate consideration. 


FINDING OF FACT

Degenerative joint and disc disease of the lumbosacral spine 
was not manifest in service and is unrelated to service; 
arthritis was not manifest within one year of discharge from 
service.


CONCLUSION OF LAW

Degenerative joint and disc disease of the lumbosacral spine 
was not incurred in or aggravated by service, and may not be 
presumed to have been incurred during service. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A letter dated in October 2002 described the evidence 
necessary to establish entitlement to service connection.  
The veteran was told how VA would manage his claim.  The 
veteran was asked to identify additional pertinent evidence.  

In December 2002 the RO requested the veteran's service 
medical records.  The National Personnel Records Center 
(NPRC) responded in March 2003 that it could not identify a 
record based on the information furnished.

A July 2003 letter provided the veteran with the status of 
his claim, and told him that records from identified private 
providers had been requested.  The veteran was advised that 
VA was experiencing difficulty obtaining his service medical 
records.  The RO asked him to submit any service medical 
records in his possession.  The RO also advised the veteran 
of alternate sources of information that might support his 
claim.  

An additional July 2003 letter advised the veteran that 
requests for information sent to an identified provider had 
been returned due to an incorrect address.  He was asked to 
provide the correct address.  This letter also listed the 
evidence of record and told the veteran how VA would assist 
him in obtaining additional evidence.  The evidence necessary 
to support his claim was discussed.  

An August 2003 letter also discussed the evidence necessary 
to support the veteran's claim.  He was told that VA would 
make reasonable efforts to obtain evidence supportive of his 
claim.  He was also advised that there were alternate forms 
of evidence that might support his claim, and those types of 
evidence were discussed in detail.

The RO submitted an additional request to NPRC in August 
2003.  NPRC responded in December 2003 that no search was 
possible based on the information provided.

A December 2003 letter advised the veteran that service 
medical records had been requested, but that if he had any 
such records in his possession he should submit them.  This 
letter also explained the alternate sources of evidence that 
could help support the veteran's claim.  

The RO requested the veteran's separation physical 
examination report from NPRC in December 2003, and requested 
that microfiche be checked.  NPRC responded in December 2003 
that it could not identify a record.

In July 2004, the RO provided the status of the veteran's 
claim.

In March 2006 the veteran was advised of the manner in which 
VA determines disability ratings and effective dates.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the veteran both before and after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  
Therefore, although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of her appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

With respect to VA's duty to assist, the Board notes that, to 
the extent possible, identified treatment records have been 
obtained and associated with the record.  The Board notes 
that other attempts to obtain private treatment records based 
on information provided by the veteran were unsuccessful 
because of incorrect addresses.  The Board also notes that 
attempts were made to secure the veteran's service medical 
records.  Records from the Social Security Administration 
(SSA) have been procured and associated with the record.  A 
VA examination has been carried out.  The appellant has not 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

As noted, the veteran's service medical records were not 
available despite requests to NPRC.  The Court has held that 
in cases where records once in the hands of the government 
are lost, the Board has a heightened obligation to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule where applicable.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis below 
has been undertaken with this heightened duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

As an initial matter, the Board notes that the veteran has 
not alleged that his claimed disability is the result of 
participation in combat with the enemy.  Therefore, the 
combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Service connection may also be granted for arthritis when it 
is manifested to a compensable degree within one year 
following discharge from active service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Careful review of the evidence has led the Board to conclude 
that service connection is not warranted for a degenerative 
joint and disc disease of the lumbosacral spine.  In this 
regard, the Board acknowledges the evidence of record 
demonstrating a current low back disability.  The Board also 
acknowledges the veteran's assertion that he was knocked from 
a tank in service and suffered an injury to his back at that 
time.  He has also stated that he suffered from symptoms 
related to his low back since that time.  However, the Board 
also notes that there is evidence of injury in 1978, as 
reflected by chiropractic treatment records, as well as in 
1987 and 1993, as reflected in a June 2002 examination report 
by E.G., M.D.  

The first evidence demonstrating treatment for the veteran's 
back dates to chiropractic records in December 1978, when he 
presented with complaints referable to his neck.  Subsequent 
records also show complaints of low back pain.  A December 
1978 chiropractic record, apparently from a Dr. H., note the 
veteran's report of a motor vehicle accident in September 
1978.  The veteran also reported that he had been treated for 
a pinched nerve, but provided no further detail.  The 
thoracolumbar spine was not examined at that time, the focus 
of examination appearing to be the veteran's cervical spine.  
An August 2000 private medical record notes the veteran's 
report of being injured in a fall from a tank in Europe.  A 
November 2000 private record shows the veteran's report of a 
chipped tailbone.  

While the veteran has reported an injury in service and 
asserts that his current low back disability is a result of 
that injury, a VA examiner concluded in December 2007, after 
review of the claims file, interview of the veteran, and 
physical examination, that the veteran's current low back 
condition was less likely than not related to service.  He 
stated that if the veteran had in fact been injured in 1962, 
he had pain, but it was not likely a permanent injury.  He 
also pointed out that the veteran suffered from a post-
service injury.  

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  While the record 
demonstrates current diagnoses relating to the veteran's low 
back, it does not contain competent evidence which relates 
this claimed disability to any injury or disease in service.  
The Board finds that the negative record for several years 
following service is more probative than the veteran's more 
recent statements.  Even if the Board accepts that there was 
an injury to the veteran's low back during service, it 
concludes that the specific question of whether the currently 
diagnosed low back disability is related to such injury is a 
complex medical issue that is beyond the realm of a layman's 
competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  As noted above, the first 
evidence indicating back complaints dates to 1978, 
approximately 14 years following the veteran's discharge from 
service.  Furthermore, the VA examiner concluded, based on a 
full review of the evidence, to include the veteran's 
assertions and reports of an in-service injury to private 
providers, that the current back disability is not related to 
service, to include the reported fall from a tank.  He 
specifically addressed the veteran's report of a fall in 
service, and stated that it was not likely to have caused 
permanent injury.  Rather, he pointed to reported post-
service injuries.

In summary, the evidence points to a remote, post-service 
onset of this claimed disability. There is a remarkable lack 
of credible evidence of pathology or treatment in proximity 
to service or within many years of separation.  The Board 
finds the negative and silent record to be far more probative 
than the veteran's remote, unsupported assertions.  Rather, 
the competent evidence clearly establishes that the post-
service diagnoses relating to the veteran's low back are not 
related to service.  The Board has considered the record and 
the veteran's assertions.  However, the most probative 
evidence consists of treatment records reflecting onset 
following a motor vehicle accident in September 1978.  The 
veteran's statements were advanced at that time for treatment 
purposes and are considered a more accurate representation of 
when the disability started.  Absent reliable evidence 
relating this disability to service, the claim of entitlement 
to service connection must be denied.  To the extent that 
there is an assertion of continuity or chronicity since 
service, the Board finds that such assertions are 
inconsistent with the records at this time.  The Board does 
note that the veteran has been relatively consistent 
regarding an in-service injury.  However, there is no proof 
of residuals of a chipped tailbone.  Furthermore, his 
assertion of continuity is far less probative than the 
medical opinion on file.  To the extent that he reports that 
he has had pain since service, the Board concludes that he is 
not a credible historian.  (Credibility is to be 
distinguished from competency.)  As noted in a document 
prepared for Social Security purposes, it was reported that 
the veteran wad not fully credible as he had not been fully 
honest in his history and that he was inconsistent regarding 
the use of medication (legal or otherwise) for pain control.  
The Board also finds that the veteran does not present a 
reliable history.

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert.	


ORDER

Entitlement to service connection for degenerative joint and 
disc disease of the lumbosacral spine is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


